Citation Nr: 0428406	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether a timely substantive appeal as to the denial of 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, was 
filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
September 1958.

This matter arises from a July 2000 rating decision in which 
the RO denied the veteran's claim for compensation benefits, 
pursuant to 38 U.S.C. (U.S.C.A., for Board purposes)  § 1151.  
The veteran filed a Notice of Disagreement (NOD) with the 
July 2000 rating decision in July 2001, and a Statement of 
the Case (SOC) was issued later that month and sent to the 
veteran at his latest address of record.  In August 2001, the 
SOC sent to the veteran was returned as undeliverable; there 
were no other addresses of record for the veteran at that 
time.  

In December 2001, the RO determined that a timely Substantive 
Appeal had not been filed, and, hence, no appeal timely 
perfected, with respect to the issue on appeal.  A SOC, to 
this effect, was issued in July 2002.  

As a final preliminary matter, the Board notes that in May 
2002, during the pendency of this appeal, the veteran 
appointed The Disabled American Veterans as his new 
representative, to replace the Massachusetts Department of 
Veterans Services.  The Board recognizes the change in 
representation.  


FINDINGS OF FACT

1.	By letter of August 2, 2000, the RO notified the veteran 
of the July 2000 denial of the claim for compensation 
benefits under 38 U.S.C.A. § 1151. 

2.	The veteran filed a NOD with the July 2000 denial on July 
23, 2001.  

3.	A SOC addressing the denied claim was issued on July 27, 
2001, and was sent to the veteran at his latest address of 
record, which he had provided.  

4.	No document was received within 60 days of the July 27, 
2001 SOC that may be construed as either a Substantive Appeal 
or a request for an extension of time to file a Substantive 
Appeal.

5.	While in August 2001, the SOC sent to the veteran was 
returned as undeliverable, there were then no other addresses 
of record for the veteran.  


CONCLUSION OF LAW

In the absence of a timely filed Substantive Appeal, the 
Board is without jurisdiction to consider, on the merits, the 
claim for compensation benefits, pursuant to 38 U.S.C.A. § 
1151.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R.           
§§ 20.200, 20.202, 20.302, 20.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the Board lacks jurisdiction to 
adjudicate the claim on appeal, on the merits.  As the law, 
and not the facts, are dispositive of the appeal, the duties 
to notify and assist imposed by the VCAA are not applicable 
in this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

II.	Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R.           § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  When a veteran files a 
timely NOD but fails to timely file a Substantive Appeal, the 
appeal is untimely.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

As noted in the Introduction, above, by rating action of July 
2000, the RO denied the veteran's claim for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151.  The RO notified 
the veteran of the denial of the claim in correspondence 
dated August 2, 2000.  A NOD was received on July 23, 2001, 
and a SOC was issued on July 27, 2001, with a cover letter 
that clearly notified the veteran that he had to file a 
formal appeal (Substantive Appeal) to perfect his appeal; a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) was 
enclosed for that purpose.  In August 2001, the July 2001 SOC 
was returned as undeliverable.  the claims file contains no 
correspondence from either the veteran or his representative 
that may be construed as a timely Substantive Appeal or a 
timely request for an extension of time to file a Substantive 
Appeal as to the issue in contention.

Pursuant to 38 CFR 20.302, the veteran had until September 
25, 2001 (60 days from the issuance of the SOC) to file a 
Substantive Appeal-in this case, such date is the later of 
the date of the expiration of one year from the notification 
of the denial of service connection, and 60 days from the 
issuance of the July 27, 2001 SOC on the issue of service 
connection.  While, on November 9, 2001, the veteran filed a 
VA Form 9 with the RO addressing his claim for compensation 
benefits pursuant to    38 U.S.C.A. § 1151, this document was 
received more than 30 days after the date for filing a timely 
Substantive Appeal had expired.

The veteran has contended that his November 2001 VA Form 9 
constituted a timely Substantive Appeal (i.e., received by 
the RO within 60 days of the issuance of the SOC), claiming 
that the October 25, 2001 date on which he the RO re-sent its 
SOC to his correct home address, and not the July 2001 date 
on which the SOC was originally sent but returned as 
undeliverable, should be determinative of the commencement of 
the 60 day time period within which to file a Substantive 
Appeal.  The veteran specifically maintains that the date of 
receipt of the July 2001 SOC, which he alleges was October 
25, 2001, is controlling as to the time frame within which to 
file a Substantive Appeal; he has submitted to the RO what he 
alleges is a copy of the SOC the RO re-sent to him in October 
2001.  The veteran has also alleged that the original July 
2001 SOC was not determinative as to the start of the 60-day 
period in which to file an appeal, in that after the July 
2001 SOC was returned as undeliverable, the RO should have 
contacted him to obtain his correct address.  The veteran 
acknowledges that he, himself, provided to the RO  an 
incorrect home address, but maintains that he did provide an 
accurate home telephone number and electronic mail address, 
and that once the SOC was returned as undeliverable the RO 
was obligated to contact him by telephone or electronic mail 
to obtain the appropriate home address.  

Notwithstanding the veteran's assertions, the Board finds 
that the July 2001 SOC is in every respect a valid SOC on the 
denial of compensation benefits, pursuant to 38 U.S.C.A. § 
1151; hence, the date of that SOC-July 27, 2001-began the 
60 day period in which the veteran was legally required to 
file a timely substantive appeal.  

In this case, the July SOC contains both a summary of the 
pertinent evidence and of the applicable legal authority, as 
well as the reasons for the RO's denial of compensation 
benefits, pursuant to 38 U.S.C.A. § 1151; such document 
clearly meets the requirements of an SOC, as prescribed by 
38 C.F.R. § 19.29.  Significantly, moreover, in accordance 
with the governing legal authority, the RO sent the July 2001 
SOC to the veteran's latest address of record.  A copy of the 
SOC was also sent to the veteran's representative.  See 38 
C.F.R. 19.30(a) (the SOC will be forwarded to the appellant 
at the latest address of record, and a separate copy of the 
SOC will be provided to the claimant's representative (if 
any)).  Cf. YT v. Brown, 9 Vet. App. 195, 199 (1996) (VA need 
only mail notice of denial SOC to the latest address of 
record in order for the presumption of administrative 
regularity to attach).  See also Davis v. Principi, 17 Vet. 
App. 29 (2003) (in order to rebut the presumption of 
administrative regularity in VA mailings, the appellant must 
establish both that the mailing was returned as undeliverable 
and that there were other possible and plausible addresses 
available to the Secretary at the time of the decision in 
question).  

The date of the RO's original issuance of the July 2001 SOC 
is legally determinative in this case as to the commencement 
60 day period within which to submit a Substantive Appeal, 
even if, as the veteran contends, the RO may have re-sent the 
SOC to the veteran after he provided the RO with his correct 
home address in October 2001.  Under the applicable VA 
regulation, a Substantive Appeal must be filed within 60 days 
from the mailing of the SOC (as opposed to the date of 
receipt of the SOC), and further, the date of mailing of the 
SOC is presumed to be the same as the date of the SOC.  See 
38 C.F.R. § 20.303.  In the instant case, the date of mailing 
of the July 2001 SOC-to the latest address provided by the 
veteran-clearly is the July 27, 2001 date of both the actual 
SOC and the cover letter accompanying the SOC; the veteran 
therefore had 60 days from July 27, 2001 to file a timely 
Substantive Appeal.  The fact that the RO may have resent the 
July 2001 SOC to the veteran (at his correct home address) in 
October 2001 does not change the fact that the date of 
mailing of the original, legally sufficient SOC-to the 
address provided by the veteran-remains July 27, 2001.  
Indeed, the Board points out here that even the document the 
veteran has submitted as proof of the re-sent SOC itself 
retains a July 27, 2001 date.  

Further, notwithstanding the veteran's suggestions to the 
contrary, the Board points out that there is no legal 
requirement that VA must contact a claimant by telephone or 
other means if a mailing to a claimant's latest address of 
record is returned as undeliverable.  As indicated above, the 
RO sent the July 2001 SOC to the latest address the veteran, 
himself, had provided, and at the time that the SOC was 
returned as undeliverable (in August 2001), there were no 
other addresses for the veteran.  The Board emphasizes here 
that it is well established that the duty to assist is not 
always a one-way street.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) ("it is the burden of the veteran to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him.").  In the instant case, the fact 
that the home address provided by the veteran proved to be 
inaccurate was due solely to an omission on the part of the 
veteran, himself, and not to any error or omission by the RO.  
Moreover, the RO complied with all applicable legal 
provisions in attempting to forward the July 2001 SOC to that 
address-the veteran's latest known address of record.  

The fact remains that, in this case, no document was filed by 
either the veteran or his representative that may be 
construed as a timely Substantive Appeal or a timely request 
for an extension of time to file a Substantive Appeal with 
respect to the denial of compensation benefits, pursuant to 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 20.303.  While the 
version of 38 C.F.R. § 20.302 in effect since October 3, 
2001, includes a special provision for extending the time 
period for filing a Substantive Appeal when the veteran files 
additional evidence within one year of the date of the 
notification of the decision being appealed (see 38 C.F.R. 
§ 20.302(b)), here, as no documentary evidence was received 
during the relevant time frame, that provision does not 
extend the time period for filing a Substantive Appeal on the 
issue in this case.  

As a final point, the Board emphasizes that the veteran and 
his representative have been given sufficient opportunity to 
present evidence and/or argument on the timeliness question.  
In December 2001, the RO notified the veteran and his 
representative of its determination that a review of the 
record indicated that a timely Substantive Appeal had not 
been filed with respect to the issue on appeal, and that, as 
a result, an appeal had not been perfected as to that issue.  
In February 2002, the veteran and his representative 
participated in an Informal Conference with a Decision Review 
Officer (DRO) from the RO, at which time the veteran was 
notified of his appellate rights with respect to the 
timeliness question.  A SOC on the timeliness question was 
issued in July 2002.  In March 2002 and September 2002 
statements contended that his November 2001 VA Form 9 was a 
timely Substantive Appeal, given the October 2001 date on 
which the SOC was re-sent to his correct home address, and 
that the original issuance of the July 2001 SOC was later 
returned as undeliverable and no immediate action was taken 
to ascertain the veteran's correct home address.  As 
indicated above, however, the Board finds that no argument or 
evidence has been presented that changes the basic facts 
outlined above, or establishes a legal exception to the 
prescribed time limits within which to timely perfect an 
appeal. 

Under the circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal of the RO's 
July 2000 denial of the veteran's claim for compensation 
benefits under 38 U.S.C.A. § 1151.  As such, the Board does 
not have jurisdiction to review this claim, and, pursuant to 
the Board's authority under 38 U.S.C.A. § 7105(d)(3), the 
appeal must be denied.    



ORDER

As a timely appeal as to the denial of the veteran's claim 
for compensation benefits, pursuant to 38 U.S.C.A. § 1151, 
has not been perfected, the appeal is denied.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



